DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/08/2022 have been entered and claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, 12-13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vassilovski et al. US 20200342760 in view of McBeth et al. US 20210097311 and further in view of Mcgrath et al. US 20170148322.
Regarding claim 1, Vassilovski et al. teach A method comprising: receiving, by a processor of a local aggregator, data regarding potential road anomaly events detected by a plurality of sensors installed in a plurality of vehicles in a communication network (Vassilovski et al. US 20200342760 abstract; paragraph [0042]; [0056]-[0059]; [0069]-[0070]; [0093]-[0096]; [0101]; [0103]-[0104]; [0110]-[0115]; figures 1-8, 10-12 and 17-22; FIG. 1 illustrates a system and means for implementing the various methods, apparatus and techniques described in the figures and text herein. In an embodiment, the vehicle may contain various vehicle external sensors (100) such as cameras 935, LIDAR 950, Radar 953, rain and weather sensors 945, GNSS receivers 970, and as well as data provided from a WAN or other communications network via wireless transceiver(s) 930 such as map data and weather conditions. Measurement data from the various vehicle external sensors 100 and input sources such as cameras 935, LIDAR 950, radar 953, rain and weather sensors 945, GNSS receivers 970, and map data may be utilized, in an embodiment, to determine data elements that may be shared between the subject (ego) vehicle and other vehicles and/or with other network-connected devices (par. 42). Roadside unit (RSU) 1225 may have a processor 1225A configured to operate traffic control unit 1225C which may be configured to process data received from vehicles such as vehicle A 1280 and vehicle B 1290 such as location data, stopping distance data, road condition data, identification data and other information related to the status and location of nearby vehicles and environment. Roadside unit (RSU) 1225 may have a processor 1225A configured to obtain data from environmental and roadside sensors 1225D, which may include temperature, weather, camera, pressure sensors, road sensors (for car detection, for example), accident detection, movement detection, speed detection and other vehicle and environmental monitoring sensors (par. 96). In FIG. 18, in an embodiment, an example message flow between autonomous vehicles V1 (1802), V2 (1804), V3 (1806), V4 (1808) and V5 (1810) is illustrated, incorporating stopping distance based on vehicle status and sensed environment. In step 1812, each of V1 (1802) through V5 (1810) broadcasts, using BSM or CAM messaging, based on the respective vehicle status (for example, tire tread, tire inflation, current weight) and environment (hazards on the road such as water, ice, gravel or sand, road composition, weather, wind, and/or visibility distance) (par. 111). According to the cited passages and figures, examiner interpreted the roadside unit (RSU) 1225 as a local aggregator that can process the received data from plurality vehicle A and vehicle B. Vehicles A and B comprise the plurality external sensors as show in the figures 1 and 2.).
Vassilovski et al. do not explicitly teach identifying, by the processor, a subset of the road anomaly events, each event in the subset of road anomaly events associated with a confidence level exceeding a pre-defined threshold; identifying, by the processor, a confirmed road anomaly event when a number of the subset of road anomaly events exceeds a preconfigured threshold; and sending, by the processor, at least one communication associated with the confirmed road anomaly event to a computing device based on a type of the confirmed road anomaly event.
McBeth et al. teach identifying, by the processor, a subset of the road anomaly events, each event in the subset of road anomaly events associated with a confidence level exceeding a pre-defined threshold (McBeth et al. US 20210097311 abstract; paragraph [0020]-[0025]; [0041]; [0056]-[0058]; figures 1-9; A risk value may be generated based on the comparison of the candidate roadway items to the machine-learning model. If the risk value exceeds a risk threshold, the candidate roadway items may be deemed to be hazards, and a remedial action may be deployed (par. 20).)
It would have been obviously to one of ordinary skill in the art before the filing date of the claim invention to combine Vassilovski et al. and McBeth et al. by comprising the teaching of McBeth et al.  into the method of Vassilovski et al.  The motivation to comprise these arts is to provide a comparison between a risk value and a risk threshold from McBeth et al. reference into Vassilovski et al. reference so the system can trigger the remedial action when the hazard detected on the road to enhance the safety.
The combination of Vassilovski et al. and McBeth et al. do not explicitly teach identifying, by the processor, a confirmed road anomaly event when a number of the subset of road anomaly events exceeds a preconfigured threshold; and sending, by the processor, at least one communication associated with the confirmed road anomaly event to a computing device based on a type of the confirmed road anomaly event.
Mcgrath et al. teach identifying, by the processor, a confirmed road anomaly event when a number of the subset of road anomaly events exceeds a preconfigured threshold; and sending, by the processor, at least one communication associated with the confirmed road anomaly event to a computing device based on a type of the confirmed road anomaly event (Mcgrath et al. US 20170148322 abstract; paragraph [0007]-[0015]; [0024]-[0028]; [0036]; [0040]-[0056]; [0075]-[0076]; [0084]; [0091]; figures 1-7; ‘icy’ and ‘accident’ and ‘sharp curve’ (par. 54); FIG. 3 depicts a method 300 for providing a driving condition alert. At block 302, the driving condition application 114 obtains data from the data stores 106, 108. The data includes the map data 216 with any combination of the traffic data 202, 204, 212, the weather data 206, 208, 214, and the event data 210. The processor 110 controls the distribution of the data from the data stores 106, 108 to the driving condition application 114 (par. 55). At block 306, the score or a scaled version of the score is then compared to a predetermined threshold. If the score is equal to or greater than the threshold, then at block 308 the driving condition application 114 provides a driving condition alert (par. 75). At block 308, the driving condition application 114 generates an alert message, which the processor 110 then forwards to the transmitter 116. The transmitter 116 is any device or combination of devices operable to broadcast the driving condition alert 118. The broadcasting of the alert message includes any form of transmission, including wired and/or wireless transmission. The transmitter 116 may transmit the driving condition alert to an area or to a particular device or devices. Additionally, the transmitter 116 may transmit the driving condition alert based on time, changed conditions, or user request. For example, a user of a navigation system may request an alert based on a planned route. The transmitter 116 may also convert the driving condition alert 118 into one or more formats depending on the intended recipients of the alerts 118 (par. 76). According to the cited passages and figures, examiner construe the number of factors exceed the threshold score that triggered the driving condition alert is similar to the number of subsets of the road anomaly event exceed the predetermined threshold.).
It would have been obviously to one of ordinary skill in the art before the filing date of the claim invention to combine Vassilovski et al. and McBeth et al. with Mcgrath et al. by comprising the teaching of Mcgrath et al.  into the method of Vassilovski et al. and McBeth et al.  The motivation to comprise these arts is to provide the driving condition alert when the score exceeds the threshold from Mcgrath et al. reference into Vassilovski et al. and McBeth et al.  reference so the users can be precaution and avoid the mishap on the travel route.
Regarding claim 2, the combination of Vassilovski et al., McBeth et al. and Mcgrath et al. disclose the method of claim 1, the receiving data regarding potential road anomaly events comprising receiving high sensitivity road anomaly measurements from the plurality of sensors (Vassilovski et al. US 20200342760 abstract; paragraph [0042]-[0044]; [0056]-[0059]; [0069]-[0070]; [0093]-[0096]; [0101]; [0103]-[0104]; [0110]-[0115]; figures 1-8, 10-12 and 17-22; FIG. 1 illustrates a system and means for implementing the various methods, apparatus and techniques described in the figures and text herein. In an embodiment, the vehicle may contain various vehicle external sensors (100) such as cameras 935, LIDAR 950, Radar 953, rain and weather sensors 945, GNSS receivers 970, and as well as data provided from a WAN or other communications network via wireless transceiver(s) 930 such as map data and weather conditions. Measurement data from the various vehicle external sensors 100 and input sources such as cameras 935, LIDAR 950, radar 953, rain and weather sensors 945, GNSS receivers 970, and map data may be utilized, in an embodiment, to determine data elements that may be shared between the subject (ego) vehicle and other vehicles and/or with other network-connected devices (par. 42).  According to the cited passages and figures, the various vehicle external sensors (100) can measure the environment surround the vehicle and any hazard on the road consider are highly sensitive.).
Regarding claim 5, the combination of Vassilovski et al., McBeth et al. and Mcgrath et al. disclose the method of claim 1, the identifying the confirmed road anomaly event comprising determining that a size of the subset exceeds a second pre-defined threshold (Mcgrath et al. US 20170148322 abstract; paragraph [0007]-[0015]; [0024]-[0028]; [0036]; [0040]-[0056]; [0075]-[0076]; [0084]; [0091]; figures 1-7; ‘icy’ and ‘accident’ and ‘sharp curve’ (par. 54); FIG. 3 depicts a method 300 for providing a driving condition alert. At block 302, the driving condition application 114 obtains data from the data stores 106, 108. The data includes the map data 216 with any combination of the traffic data 202, 204, 212, the weather data 206, 208, 214, and the event data 210. The processor 110 controls the distribution of the data from the data stores 106, 108 to the driving condition application 114 (par. 55). At block 306, the score or a scaled version of the score is then compared to a predetermined threshold. If the score is equal to or greater than the threshold, then at block 308 the driving condition application 114 provides a driving condition alert (par. 75). At block 308, the driving condition application 114 generates an alert message, which the processor 110 then forwards to the transmitter 116. The transmitter 116 is any device or combination of devices operable to broadcast the driving condition alert 118. The broadcasting of the alert message includes any form of transmission, including wired and/or wireless transmission. The transmitter 116 may transmit the driving condition alert to an area or to a particular device or devices. Additionally, the transmitter 116 may transmit the driving condition alert based on time, changed conditions, or user request. For example, a user of a navigation system may request an alert based on a planned route. The transmitter 116 may also convert the driving condition alert 118 into one or more formats depending on the intended recipients of the alerts 118 (par. 76). According to the cited passages and figures, examiner construe the number of factors exceed the threshold score that triggered the driving condition alert is similar to the number of subsets of the road anomaly event on the road exceed the predetermined threshold or a size of subset of the road anomaly event on the road exceed the predetermined threshold. Examiner interpret the size of the subset as number factors of event contribute the risk of driving condition on the road as the hazard like weather, visibility, construction and high number of accidents as show in paragraph 47-54. Examiner interpret the second predefine threshold as a label of threshold as user desire to set and Mcgrath et al. reference teach about hazardous score running from 1-10 and 1 = no hazards and 10 = highest hazardous condition.  Therefore, Examiner treat the score for the hazardous as the predefined threshold that can be set by the user desire.  For example, Examiner set lowest threshold (1st threshold) like any score from 1-4 or medium threshold (2nd threshold) like any score from 4-7 or highest threshold (3rd threshold) like any score from 7-10.).
Regarding claim 6, the combination of Vassilovski et al., McBeth et al. and Mcgrath et al. disclose the method of claim 1, the road anomaly events comprising road bumps, sudden swerves, emergency brakes, cargo falling off trucks or a combination thereof (McBeth et al. US 20210097311 abstract; paragraph [0020]-[0025]; [0038]; [0041]; [0049]-[0050]; [0056]-[0058]; figures 1-9; For example, vehicular data may include sudden changes to a vehicle's gyroscope or axle angle due to structural deformities in the road, indicating the existence of a roadway hazard. In other aspects, vehicular data could comprise of sudden braking, indicating the existence of an upcoming roadway hazard (par. 38).).  
Regarding claim 8, Vassilovski et al. teach A device comprising: a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic comprising: logic for receiving, by the processor, data regarding potential road anomaly events detected by a plurality of sensors installed in a plurality of vehicles in a communication network (Vassilovski et al. US 20200342760 abstract; paragraph [0042]; [0056]-[0059]; [0069]-[0070]; [0093]-[0096]; [0101]; [0103]-[0104]; [0110]-[0115]; figures 1-8, 10-12 and 17-22; FIG. 1 illustrates a system and means for implementing the various methods, apparatus and techniques described in the figures and text herein. In an embodiment, the vehicle may contain various vehicle external sensors (100) such as cameras 935, LIDAR 950, Radar 953, rain and weather sensors 945, GNSS receivers 970, and as well as data provided from a WAN or other communications network via wireless transceiver(s) 930 such as map data and weather conditions. Measurement data from the various vehicle external sensors 100 and input sources such as cameras 935, LIDAR 950, radar 953, rain and weather sensors 945, GNSS receivers 970, and map data may be utilized, in an embodiment, to determine data elements that may be shared between the subject (ego) vehicle and other vehicles and/or with other network-connected devices (par. 42). Roadside unit (RSU) 1225 may have a processor 1225A configured to operate traffic control unit 1225C which may be configured to process data received from vehicles such as vehicle A 1280 and vehicle B 1290 such as location data, stopping distance data, road condition data, identification data and other information related to the status and location of nearby vehicles and environment. Roadside unit (RSU) 1225 may have a processor 1225A configured to obtain data from environmental and roadside sensors 1225D, which may include temperature, weather, camera, pressure sensors, road sensors (for car detection, for example), accident detection, movement detection, speed detection and other vehicle and environmental monitoring sensors (par. 96). In FIG. 18, in an embodiment, an example message flow between autonomous vehicles V1 (1802), V2 (1804), V3 (1806), V4 (1808) and V5 (1810) is illustrated, incorporating stopping distance based on vehicle status and sensed environment. In step 1812, each of V1 (1802) through V5 (1810) broadcasts, using BSM or CAM messaging, based on the respective vehicle status (for example, tire tread, tire inflation, current weight) and environment (hazards on the road such as water, ice, gravel or sand, road composition, weather, wind, and/or visibility distance) (par. 111). According to the cited passages and figures, examiner interpreted the roadside unit (RSU) 1225 as a local aggregator that can process the received data from plurality vehicle A and vehicle B. Vehicles A and B comprise the plurality external sensors as show in the figures 1 and 2.).
Vassilovski et al. do not explicitly teach logic for identifying, by the processor,  a subset of the road anomaly events, each event in the subset of road anomaly events associated with a confidence level exceeding a pre-defined threshold,3Docket No. 043165-824050Appl. No. 16/731,379 Response to Office Actionlogic for identifying, by the processor, a confirmed road anomaly event when a number of the subset of road anomaly events exceeds a preconfigured threshold, and logic for sending, by the processor, at least one communication associated with the confirmed road anomaly event to a computing device based on a type of the confirmed road anomaly event.
McBeth et al. teach logic for identifying, by the processor, a subset of the road anomaly events, each event in the subset of road anomaly events associated with a confidence level exceeding a pre-defined threshold (McBeth et al. US 20210097311 abstract; paragraph [0020]-[0025]; [0041]; [0056]-[0058]; figures 1-9; A risk value may be generated based on the comparison of the candidate roadway items to the machine-learning model. If the risk value exceeds a risk threshold, the candidate roadway items may be deemed to be hazards, and a remedial action may be deployed (par. 20).)3Docket No. 043165-824050Appl. No. 16/731,379.
It would have been obviously to one of ordinary skill in the art before the filing date of the claim invention to combine Vassilovski et al. and McBeth et al. by comprising the teaching of McBeth et al.  into the system of Vassilovski et al.  The motivation to comprise these arts is to provide a comparison between a risk value and a risk threshold from McBeth et al. reference into Vassilovski et al. reference so the system can trigger the remedial action when the hazard detected on the road to enhance the safety.
The combination of Vassilovski et al. and McBeth et al. do not explicitly teach logic for identifying, by the processor, a confirmed road anomaly event when a number of the subset of road anomaly events exceeds a preconfigured threshold, and logic for sending, by the processor, at least one communication associated with the confirmed road anomaly event to a computing device based on a type of the confirmed road anomaly event.
Mcgrath et al. teach logic for identifying, by the processor, a confirmed road anomaly event when a number of the subset of road anomaly events exceeds a preconfigured threshold, and logic for sending, by the processor, at least one communication associated with the confirmed road anomaly event to a computing device based on a type of the confirmed road anomaly event (Mcgrath et al. US 20170148322 abstract; paragraph [0007]-[0015]; [0024]-[0028]; [0036]; [0040]-[0042]; [0055]-[0056]; [0075]-[0076]; [0084]; [0091]; figures 1-7; FIG. 3 depicts a method 300 for providing a driving condition alert. At block 302, the driving condition application 114 obtains data from the data stores 106, 108. The data includes the map data 216 with any combination of the traffic data 202, 204, 212, the weather data 206, 208, 214, and the event data 210. The processor 110 controls the distribution of the data from the data stores 106, 108 to the driving condition application 114 (par. 55). At block 306, the score or a scaled version of the score is then compared to a predetermined threshold. If the score is equal to or greater than the threshold, then at block 308 the driving condition application 114 provides a driving condition alert (par. 75). At block 308, the driving condition application 114 generates an alert message, which the processor 110 then forwards to the transmitter 116. The transmitter 116 is any device or combination of devices operable to broadcast the driving condition alert 118. The broadcasting of the alert message includes any form of transmission, including wired and/or wireless transmission. The transmitter 116 may transmit the driving condition alert to an area or to a particular device or devices. Additionally, the transmitter 116 may transmit the driving condition alert based on time, changed conditions, or user request. For example, a user of a navigation system may request an alert based on a planned route. The transmitter 116 may also convert the driving condition alert 118 into one or more formats depending on the intended recipients of the alerts 118 (par. 76). According to the cited passages and figures, examiner construe the number of factors exceed the threshold score that triggered the driving condition alert is similar to the number of subsets of the road anomaly event exceed the predetermined threshold.).  
It would have been obviously to one of ordinary skill in the art before the filing date of the claim invention to combine Vassilovski et al. and McBeth et al. with Mcgrath et al. by comprising the teaching of Mcgrath et al.  into the system of Vassilovski et al. and McBeth et al.  The motivation to comprise these arts is to provide the driving condition alert when the score exceeds the threshold from Mcgrath et al. reference into Vassilovski et al. and McBeth et al.  reference so the users can be precaution and avoid the mishap on the travel route.
Regarding claim 9, the combination of Vassilovski et al., McBeth et al. and Mcgrath et al. disclose the device of claim 8, the receiving data regarding potential road anomaly events comprising receiving high sensitivity road anomaly measurements from the plurality of sensors (Vassilovski et al. US 20200342760 abstract; paragraph [0042]-[0044]; [0056]-[0059]; [0069]-[0070]; [0093]-[0096]; [0101]; [0103]-[0104]; [0110]-[0115]; figures 1-8, 10-12 and 17-22; FIG. 1 illustrates a system and means for implementing the various methods, apparatus and techniques described in the figures and text herein. In an embodiment, the vehicle may contain various vehicle external sensors (100) such as cameras 935, LIDAR 950, Radar 953, rain and weather sensors 945, GNSS receivers 970, and as well as data provided from a WAN or other communications network via wireless transceiver(s) 930 such as map data and weather conditions. Measurement data from the various vehicle external sensors 100 and input sources such as cameras 935, LIDAR 950, radar 953, rain and weather sensors 945, GNSS receivers 970, and map data may be utilized, in an embodiment, to determine data elements that may be shared between the subject (ego) vehicle and other vehicles and/or with other network-connected devices (par. 42).  According to the cited passages and figures, the various vehicle external sensors (100) can measure the environment surround the vehicle and any hazard on the road consider are highly sensitive.).  
Regarding claim 12, the combination of Vassilovski et al., McBeth et al. and Mcgrath et al. disclose the device of claim 8, the identifying the confirmed road anomaly event comprising determining that a size of the subset exceeds a second pre-defined threshold (Mcgrath et al. US 20170148322 abstract; paragraph [0007]-[0015]; [0024]-[0028]; [0036]; [0040]-[0056]; [0075]-[0076]; [0084]; [0091]; figures 1-7; ‘icy’ and ‘accident’ and ‘sharp curve’ (par. 54); FIG. 3 depicts a method 300 for providing a driving condition alert. At block 302, the driving condition application 114 obtains data from the data stores 106, 108. The data includes the map data 216 with any combination of the traffic data 202, 204, 212, the weather data 206, 208, 214, and the event data 210. The processor 110 controls the distribution of the data from the data stores 106, 108 to the driving condition application 114 (par. 55). At block 306, the score or a scaled version of the score is then compared to a predetermined threshold. If the score is equal to or greater than the threshold, then at block 308 the driving condition application 114 provides a driving condition alert (par. 75). At block 308, the driving condition application 114 generates an alert message, which the processor 110 then forwards to the transmitter 116. The transmitter 116 is any device or combination of devices operable to broadcast the driving condition alert 118. The broadcasting of the alert message includes any form of transmission, including wired and/or wireless transmission. The transmitter 116 may transmit the driving condition alert to an area or to a particular device or devices. Additionally, the transmitter 116 may transmit the driving condition alert based on time, changed conditions, or user request. For example, a user of a navigation system may request an alert based on a planned route. The transmitter 116 may also convert the driving condition alert 118 into one or more formats depending on the intended recipients of the alerts 118 (par. 76). According to the cited passages and figures, examiner construe the number of factors exceed the threshold score that triggered the driving condition alert is similar to the number of subsets of the road anomaly event on the road exceed the predetermined threshold or a size of subset of the road anomaly event on the road exceed the predetermined threshold. Examiner interpret the size of the subset as number factors of event contribute the risk of driving condition on the road as the hazard like weather, visibility, construction and high number of accidents as show in paragraph 47-54. Examiner interpret the second predefine threshold as a label of threshold as user desire to set and Mcgrath et al. reference teach about hazardous score running from 1-10 and 1 = no hazards and 10 = highest hazardous condition.  Therefore, Examiner treat the score for the hazardous as the predefined threshold that can be set by the user desire.  For example, Examiner set lowest threshold (1st threshold) like any score from 1-4 or medium threshold (2nd threshold) like any score from 4-7 or highest threshold (3rd threshold) like any score from 7-10.).
Regarding claim 13, the combination of Vassilovski et al., McBeth et al. and Mcgrath et al. disclose the device of claim 8, the road anomaly events comprising road bumps, sudden swerves, emergency brakes, cargo falling off trucks or a combination thereof (McBeth et al. US 20210097311 abstract; paragraph [0020]-[0025]; [0038]; [0041]; [0049]-[0050]; [0056]-[0058]; figures 1-9; For example, vehicular data may include sudden changes to a vehicle's gyroscope or axle angle due to structural deformities in the road, indicating the existence of a roadway hazard. In other aspects, vehicular data could comprise of sudden braking, indicating the existence of an upcoming roadway hazard (par. 38).).  
Regarding claim 15, Vassilovski et al. teach A non-transitory computer-readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining the steps of: receiving, by the processor of a local aggregator, data regarding potential road anomaly events detected by a plurality of sensors installed in a plurality of vehicles in a communication network (Vassilovski et al. US 20200342760 abstract; paragraph [0042]; [0056]-[0059]; [0069]-[0070]; [0093]-[0096]; [0101]; [0103]-[0104]; [0110]-[0115]; figures 1-8, 10-12 and 17-22; FIG. 1 illustrates a system and means for implementing the various methods, apparatus and techniques described in the figures and text herein. In an embodiment, the vehicle may contain various vehicle external sensors (100) such as cameras 935, LIDAR 950, Radar 953, rain and weather sensors 945, GNSS receivers 970, and as well as data provided from a WAN or other communications network via wireless transceiver(s) 930 such as map data and weather conditions. Measurement data from the various vehicle external sensors 100 and input sources such as cameras 935, LIDAR 950, radar 953, rain and weather sensors 945, GNSS receivers 970, and map data may be utilized, in an embodiment, to determine data elements that may be shared between the subject (ego) vehicle and other vehicles and/or with other network-connected devices (par. 42). Roadside unit (RSU) 1225 may have a processor 1225A configured to operate traffic control unit 1225C which may be configured to process data received from vehicles such as vehicle A 1280 and vehicle B 1290 such as location data, stopping distance data, road condition data, identification data and other information related to the status and location of nearby vehicles and environment. Roadside unit (RSU) 1225 may have a processor 1225A configured to obtain data from environmental and roadside sensors 1225D, which may include temperature, weather, camera, pressure sensors, road sensors (for car detection, for example), accident detection, movement detection, speed detection and other vehicle and environmental monitoring sensors (par. 96). In FIG. 18, in an embodiment, an example message flow between autonomous vehicles V1 (1802), V2 (1804), V3 (1806), V4 (1808) and V5 (1810) is illustrated, incorporating stopping distance based on vehicle status and sensed environment. In step 1812, each of V1 (1802) through V5 (1810) broadcasts, using BSM or CAM messaging, based on the respective vehicle status (for example, tire tread, tire inflation, current weight) and environment (hazards on the road such as water, ice, gravel or sand, road composition, weather, wind, and/or visibility distance) (par. 111). According to the cited passages and figures, examiner interpreted the roadside unit (RSU) 1225 as a local aggregator that can process the received data from plurality vehicle A and vehicle B. Vehicles A and B comprise the plurality external sensors as show in the figures 1 and 2.).
Vassilovski et al. do not explicitly teach identifying, by the processor, a subset of the road anomaly events, each event in the subset of road anomaly events associated with a confidence level exceeding a pre-defined threshold; identifying, by the processor, a confirmed road anomaly event when a number of the subset of road anomaly events exceeds a preconfigured threshold; and sending, by the processor, at least one communication associated with the confirmed road anomaly event to a computing device based on a type of the confirmed road anomaly event.  
McBeth et al. teach identifying, by the processor, a subset of the road anomaly events, each event in the subset of road anomaly events associated with a confidence level exceeding a pre-defined threshold (McBeth et al. US 20210097311 abstract; paragraph [0020]-[0025]; [0041]; [0056]-[0058]; figures 1-9; A risk value may be generated based on the comparison of the candidate roadway items to the machine-learning model. If the risk value exceeds a risk threshold, the candidate roadway items may be deemed to be hazards, and a remedial action may be deployed (par. 20).);
It would have been obviously to one of ordinary skill in the art before the filing date of the claim invention to combine Vassilovski et al. and McBeth et al. by comprising the teaching of McBeth et al.  into the system of Vassilovski et al.  The motivation to comprise these arts is to provide a comparison between a risk value and a risk threshold from McBeth et al. reference into Vassilovski et al. reference so the system can trigger the remedial action when the hazard detected on the road to enhance the safety.
The combination of Vassilovski et al. and McBeth et al. do not explicitly teach identifying, by the processor, a confirmed road anomaly event when a number of the subset of road anomaly events exceeds a preconfigured threshold; and sending, by the processor, at least one communication associated with the confirmed road anomaly event to a computing device based on a type of the confirmed road anomaly event.
Mcgrath et al. teach identifying, by the processor, a confirmed road anomaly event when a number of the subset of road anomaly events exceeds a preconfigured threshold; and sending, by the processor, at least one communication associated with the confirmed road anomaly event to a computing device based on a type of the confirmed road anomaly event (Mcgrath et al. US 20170148322 abstract; paragraph [0007]-[0015]; [0024]-[0028]; [0036]; [0040]-[0042]; [0055]-[0056]; [0075]-[0076]; [0084]; [0091]; figures 1-7; FIG. 3 depicts a method 300 for providing a driving condition alert. At block 302, the driving condition application 114 obtains data from the data stores 106, 108. The data includes the map data 216 with any combination of the traffic data 202, 204, 212, the weather data 206, 208, 214, and the event data 210. The processor 110 controls the distribution of the data from the data stores 106, 108 to the driving condition application 114 (par. 55). At block 306, the score or a scaled version of the score is then compared to a predetermined threshold. If the score is equal to or greater than the threshold, then at block 308 the driving condition application 114 provides a driving condition alert (par. 75). At block 308, the driving condition application 114 generates an alert message, which the processor 110 then forwards to the transmitter 116. The transmitter 116 is any device or combination of devices operable to broadcast the driving condition alert 118. The broadcasting of the alert message includes any form of transmission, including wired and/or wireless transmission. The transmitter 116 may transmit the driving condition alert to an area or to a particular device or devices. Additionally, the transmitter 116 may transmit the driving condition alert based on time, changed conditions, or user request. For example, a user of a navigation system may request an alert based on a planned route. The transmitter 116 may also convert the driving condition alert 118 into one or more formats depending on the intended recipients of the alerts 118 (par. 76). According to the cited passages and figures, examiner construe the number of factors exceed the threshold score that triggered the driving condition alert is similar to the number of subsets of the road anomaly event exceed the predetermined threshold.).  
It would have been obviously to one of ordinary skill in the art before the filing date of the claim invention to combine Vassilovski et al. and McBeth et al. with Mcgrath et al. by comprising the teaching of Mcgrath et al.  into the system of Vassilovski et al. and McBeth et al.  The motivation to comprise these arts is to provide the driving condition alert when the score exceeds the threshold from Mcgrath et al. reference into Vassilovski et al. and McBeth et al.  reference so the users can be precaution and avoid the mishap on the travel route.
Regarding claim 16, the combination of Vassilovski et al., McBeth et al. and Mcgrath et al. disclose the non-transitory computer-readable storage medium of claim 15, the receiving data regarding potential road anomaly events comprising receiving high sensitivity road anomaly measurements from the plurality of sensors (Vassilovski et al. US 20200342760 abstract; paragraph [0042]-[0044]; [0056]-[0059]; [0069]-[0070]; [0093]-[0096]; [0101]; [0103]-[0104]; [0110]-[0115]; figures 1-8, 10-12 and 17-22; FIG. 1 illustrates a system and means for implementing the various methods, apparatus and techniques described in the figures and text herein. In an embodiment, the vehicle may contain various vehicle external sensors (100) such as cameras 935, LIDAR 950, Radar 953, rain and weather sensors 945, GNSS receivers 970, and as well as data provided from a WAN or other communications network via wireless transceiver(s) 930 such as map data and weather conditions. Measurement data from the various vehicle external sensors 100 and input sources such as cameras 935, LIDAR 950, radar 953, rain and weather sensors 945, GNSS receivers 970, and map data may be utilized, in an embodiment, to determine data elements that may be shared between the subject (ego) vehicle and other vehicles and/or with other network-connected devices (par. 42).  According to the cited passages and figures, the various vehicle external sensors (100) can measure the environment surround the vehicle and any hazard on the road consider are highly sensitive.).  
Regarding claim 19, the combination of Vassilovski et al., McBeth et al. and Mcgrath et al. disclose the non-transitory computer-readable storage medium of claim 15, the identifying the confirmed road anomaly event comprising determining that a size of the subset exceeds a second pre-defined threshold (Mcgrath et al. US 20170148322 abstract; paragraph [0007]-[0015]; [0024]-[0028]; [0036]; [0040]-[0056]; [0075]-[0076]; [0084]; [0091]; figures 1-7; ‘icy’ and ‘accident’ and ‘sharp curve’ (par. 54); FIG. 3 depicts a method 300 for providing a driving condition alert. At block 302, the driving condition application 114 obtains data from the data stores 106, 108. The data includes the map data 216 with any combination of the traffic data 202, 204, 212, the weather data 206, 208, 214, and the event data 210. The processor 110 controls the distribution of the data from the data stores 106, 108 to the driving condition application 114 (par. 55). At block 306, the score or a scaled version of the score is then compared to a predetermined threshold. If the score is equal to or greater than the threshold, then at block 308 the driving condition application 114 provides a driving condition alert (par. 75). At block 308, the driving condition application 114 generates an alert message, which the processor 110 then forwards to the transmitter 116. The transmitter 116 is any device or combination of devices operable to broadcast the driving condition alert 118. The broadcasting of the alert message includes any form of transmission, including wired and/or wireless transmission. The transmitter 116 may transmit the driving condition alert to an area or to a particular device or devices. Additionally, the transmitter 116 may transmit the driving condition alert based on time, changed conditions, or user request. For example, a user of a navigation system may request an alert based on a planned route. The transmitter 116 may also convert the driving condition alert 118 into one or more formats depending on the intended recipients of the alerts 118 (par. 76). According to the cited passages and figures, examiner construe the number of factors exceed the threshold score that triggered the driving condition alert is similar to the number of subsets of the road anomaly event on the road exceed the predetermined threshold or a size of subset of the road anomaly event on the road exceed the predetermined threshold. Examiner interpret the size of the subset as number factors of event contribute the risk of driving condition on the road as the hazard like weather, visibility, construction and high number of accidents as show in paragraph 47-54. Examiner interpret the second predefine threshold as a label of threshold as user desire to set and Mcgrath et al. reference teach about hazardous score running from 1-10 and 1 = no hazards and 10 = highest hazardous condition.  Therefore, Examiner treat the score for the hazardous as the predefined threshold that can be set by the user desire.  For example, Examiner set lowest threshold (1st threshold) like any score from 1-4 or medium threshold (2nd threshold) like any score from 4-7 or highest threshold (3rd threshold) like any score from 7-10.).
Regarding claim 20, the combination of Vassilovski et al., McBeth et al. and Mcgrath et al. disclose the non-transitory computer-readable storage medium of claim 15, the road anomaly events comprising road bumps, sudden swerves, emergency brakes, cargo falling off trucks or a combination thereof (McBeth et al. US 20210097311 abstract; paragraph [0020]-[0025]; [0038]; [0041]; [0049]-[0050]; [0056]-[0058]; figures 1-9; For example, vehicular data may include sudden changes to a vehicle's gyroscope or axle angle due to structural deformities in the road, indicating the existence of a roadway hazard. In other aspects, vehicular data could comprise of sudden braking, indicating the existence of an upcoming roadway hazard (par. 38).).
Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vassilovski et al. US 20200342760, in view of McBeth et al. US 20210097311, in view of Mcgrath et al. US 20170148322 and further in view of Jiao et al. US 20210027622.
Regarding claim 3, the combination of Vassilovski et al., McBeth et al. and Mcgrath et al. teach all the limitation in the claim 1.
The combination of Vassilovski et al., McBeth et al. and Mcgrath et al. do not explicitly teach the method of claim 1, the receiving data regarding potential road anomaly events comprising receiving a location and type of each of the potential road anomaly.
Jiao et al. teach the method of claim 1, the receiving data regarding potential road anomaly events comprising receiving a location and type of each of the potential road anomaly events (Jiao et al. US 20210027622 abstract; paragraph [0021]-[0024]; [0032]-[0041]; [0043]-[0045]; [0058]; [0065]-[0066]; [0069]-[0073]; [0076]; [0078]; [0088]-[0090]; figures 1-11; Camera 130 data may also be used to detect potholes. In one embodiment, the pothole component 205 is trained by a machine learning algorithm to identify potholes from camera 130 images by observing a multitude of images of potholes. Potholes may also be detected by the pothole component 205 observing the jolt of the vehicle 102 as the vehicle 102 drives into potholes. The length, width, and depth of potholes may also be identified by the pothole component 205 if external sensor 122 data is precise enough to measure the pothole dimensions. Pothole road condition information may be transmitted to other vehicles 150 by the vehicle communication component 120. The pothole information may contain the location of the pothole, the lane of traffic, and the pothole dimensions of length, width, and depth (par. 41).).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claim invention to combine Vassilovski et al., McBeth et al. and Mcgrath et al.  with Jiao et al. by comprising the teaching of Jiao et al.  into the system of Vassilovski et al., McBeth et al. and Mcgrath et al.  The motivation to comprise these arts is to provide a location of the hazard on the road from Jiao et al. reference into Vassilovski et al., McBeth et al. and Mcgrath et al. reference so the users can be precaution and avoid the mishap on the travel route.
Regarding claim 4, the combination of Vassilovski et al., McBeth et al., Mcgrath et al. and Jiao et al. disclose the method of claim 1, the identifying the subset of the road anomaly events further comprising clustering the road anomaly events based on a matching type for each of the road anomaly events (Jiao et al. US 20210027622 abstract; paragraph [0021]-[0024]; [0032]-[0041]; [0043]-[0045]; [0058]; [0065]-[0066]; [0069]-[0073]; [0076]; [0078]; [0088]-[0090]; figures 1-11; The vehicle 102 may be any vehicle that can navigate manually or autonomously from one location to another location. Possible examples of the vehicle 102 are cars, trucks, buses, motorcycles, scooters, hover boards, and trains. Road conditions are identified and transmitted from a vehicle 102. The vehicle 102 includes a vehicle computer 106 and external sensors 122 (par. 22). The road condition component 112 uses data from external sensors 122 to identify road conditions. The road condition component 112 may be a computer with a processor, memory, and storage. The road condition component 112 may share a processor, memory, and storage with the vehicle computer 106 or may comprise a different computing system. A road condition may be any state of the road including potholes, traffic congestion, vehicles on the road, objects on the road, objects on the side of the road, signs, traffic signals, or any object, animal, or thing that has an effect on the drivability of a road. Once a road condition is identified, the road condition information may be shared with other vehicles 150 (par. 24). The debris component identifies debris, trash, or other solid waste on or near a road. The debris component 215 of the road condition detector engine 202 may identify debris based on data from the camera 130 external sensor. To identify debris from camera 130 image data, the debris component 215 may be trained by a machine learning algorithm to identify debris from camera 130 images by observing multiple images of various types of debris and matching the currently observed debris with previously identified debris (par. 43).  As show in the figure 6, the pot hole 608, debris 606 and the accident scene 612 on the road are a group or clustering of abnormal road condition.).  

Regarding claim 10, the combination of Vassilovski et al., McBeth et al., Mcgrath et al. and Jiao et al. disclose the device of claim 8, the receiving data regarding potential road anomaly events comprising receiving a location and type of each of the potential road anomaly events (Jiao et al. US 20210027622 abstract; paragraph [0021]-[0024]; [0032]-[0041]; [0043]-[0045]; [0058]; [0065]-[0066]; [0069]-[0073]; [0076]; [0078]; [0083]-[0084]; [0088]-[0090]; [0093]; figures 1-11; Camera 130 data may also be used to detect potholes. In one embodiment, the pothole component 205 is trained by a machine learning algorithm to identify potholes from camera 130 images by observing a multitude of images of potholes. Potholes may also be detected by the pothole component 205 observing the jolt of the vehicle 102 as the vehicle 102 drives into potholes. The length, width, and depth of potholes may also be identified by the pothole component 205 if external sensor 122 data is precise enough to measure the pothole dimensions. Pothole road condition information may be transmitted to other vehicles 150 by the vehicle communication component 120. The pothole information may contain the location of the pothole, the lane of traffic, and the pothole dimensions of length, width, and depth (par. 41).).  
Regarding claim 11, the combination of Vassilovski et al., McBeth et al., Mcgrath et al. and Jiao et al. disclose the device of claim 8, the identifying the subset of the road anomaly events further comprising clustering the road anomaly events based on a matching type for each of the road anomaly events (Jiao et al. US 20210027622 abstract; paragraph [0021]-[0024]; [0032]-[0041]; [0043]-[0045]; [0058]; [0065]-[0066]; [0069]-[0073]; [0076]; [0078]; [0083]-[0085]; [0088]-[0090]; [0093]; figures 1-11; The vehicle 102 may be any vehicle that can navigate manually or autonomously from one location to another location. Possible examples of the vehicle 102 are cars, trucks, buses, motorcycles, scooters, hover boards, and trains. Road conditions are identified and transmitted from a vehicle 102. The vehicle 102 includes a vehicle computer 106 and external sensors 122 (par. 22). The road condition component 112 uses data from external sensors 122 to identify road conditions. The road condition component 112 may be a computer with a processor, memory, and storage. The road condition component 112 may share a processor, memory, and storage with the vehicle computer 106 or may comprise a different computing system. A road condition may be any state of the road including potholes, traffic congestion, vehicles on the road, objects on the road, objects on the side of the road, signs, traffic signals, or any object, animal, or thing that has an effect on the drivability of a road. Once a road condition is identified, the road condition information may be shared with other vehicles 150 (par. 24). The debris component identifies debris, trash, or other solid waste on or near a road. The debris component 215 of the road condition detector engine 202 may identify debris based on data from the camera 130 external sensor. To identify debris from camera 130 image data, the debris component 215 may be trained by a machine learning algorithm to identify debris from camera 130 images by observing multiple images of various types of debris and matching the currently observed debris with previously identified debris (par. 43).  As show in the figure 6, the pot hole 608, debris 606 and the accident scene 612 on the road are a group or clustering of abnormal road condition.).  
Regarding claim 17, the combination of Vassilovski et al., McBeth et al., Mcgrath et al. and Jiao et al. disclose the non-transitory computer-readable storage medium of claim 15, the receiving data regarding potential road anomaly events comprising receiving a location and type of each of the potential road anomaly events (Jiao et al. US 20210027622 abstract; paragraph [0021]-[0024]; [0032]-[0041]; [0043]-[0045]; [0058]; [0065]-[0066]; [0069]-[0073]; [0076]; [0078]; [0083]-[0085]; [0088]-[0090]; [0093]; figures 1-11; Camera 130 data may also be used to detect potholes. In one embodiment, the pothole component 205 is trained by a machine learning algorithm to identify potholes from camera 130 images by observing a multitude of images of potholes. Potholes may also be detected by the pothole component 205 observing the jolt of the vehicle 102 as the vehicle 102 drives into potholes. The length, width, and depth of potholes may also be identified by the pothole component 205 if external sensor 122 data is precise enough to measure the pothole dimensions. Pothole road condition information may be transmitted to other vehicles 150 by the vehicle communication component 120. The pothole information may contain the location of the pothole, the lane of traffic, and the pothole dimensions of length, width, and depth (par. 41).).  
Regarding claim 18, the combination of Vassilovski et al., McBeth et al., Mcgrath et al. and Jiao et al. disclose the non-transitory computer-readable storage medium of claim 15, the identifying the subset of the road anomaly events further comprising5Docket No. 043165-824050 Appl. No. 16/731,379Response to Office Actionclustering the road anomaly events based on a matching type for each of the road anomaly events (Jiao et al. US 20210027622 abstract; paragraph [0021]-[0024]; [0032]-[0041]; [0043]-[0045]; [0058]; [0065]-[0066]; [0069]-[0073]; [0076]; [0078]; [0083]-[0085]; [0088]-[0090]; [0093]; figures 1-11; The vehicle 102 may be any vehicle that can navigate manually or autonomously from one location to another location. Possible examples of the vehicle 102 are cars, trucks, buses, motorcycles, scooters, hover boards, and trains. Road conditions are identified and transmitted from a vehicle 102. The vehicle 102 includes a vehicle computer 106 and external sensors 122 (par. 22). The road condition component 112 uses data from external sensors 122 to identify road conditions. The road condition component 112 may be a computer with a processor, memory, and storage. The road condition component 112 may share a processor, memory, and storage with the vehicle computer 106 or may comprise a different computing system. A road condition may be any state of the road including potholes, traffic congestion, vehicles on the road, objects on the road, objects on the side of the road, signs, traffic signals, or any object, animal, or thing that has an effect on the drivability of a road. Once a road condition is identified, the road condition information may be shared with other vehicles 150 (par. 24). The debris component identifies debris, trash, or other solid waste on or near a road. The debris component 215 of the road condition detector engine 202 may identify debris based on data from the camera 130 external sensor. To identify debris from camera 130 image data, the debris component 215 may be trained by a machine learning algorithm to identify debris from camera 130 images by observing multiple images of various types of debris and matching the currently observed debris with previously identified debris (par. 43).  As show in the figure 6, the pot hole 608, debris 606 and the accident scene 612 on the road are a group or clustering of abnormal road condition.).  
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vassilovski et al. US 20200342760, in view of McBeth et al. US 20210097311, in view of Mcgrath et al. US 20170148322 and further in view of Newman US 20180139415.
Regarding claim 7, the combination of Vassilovski et al., McBeth et al. and Mcgrath et al. teach all the limitation in the claim 1.
The combination of Vassilovski et al., McBeth et al. and Mcgrath et al. do not explicitly teach the method of claim 1, the sending the at least one communication comprising transmitting an alert to an emergency services computing device.
Newman teaches the method of claim 1, the sending the at least one communication comprising transmitting an alert to an emergency services computing device (Newman US 20180139415 abstract; paragraph [0018];[0019]; [0023]-[0025]; [0028]-[0031]; [0035]-[0039]; [0042]-[0044]; [0049]; figures 1-12; If a high priority hazard is identified, the occupants of the vehicle are alerted (445) via the user interface 230 and a record is generated (450). The record includes the time, date, and geo-location data obtained by the geolocation system 240. In addition, the record also contains the data from the sensors 150 that result in the determination of the hazard. This information is stored (455) in the storage 320 and is transmitted (460) to emergency service providers 130 using the real time communication channel 105. Examples of high priority hazards include car accidents, fires, fallen trees, and impassible roads (par. 39). According to the cited passages and figures above, it’s obviously to one of ordinary skill in the art that the emergency service providers have to equip with at least one communication device to receive the information via communication channel 105.).  
It would have been obviously to one of ordinary skill in the art before the filing date of the claim invention to combine Vassilovski et al., McBeth et al. and Mcgrath et al. with Newman by comprising the teaching of Newman into the system of Vassilovski et al., McBeth et al. and Mcgrath et al.  The motivation to comprise these arts is to transmit the hazard information to emergency service providers from Newman reference into Vassilovski et al., McBeth et al. and Mcgrath et al. reference so the emergency service providers can response to the scene.
Regarding claim 14, the combination of Vassilovski et al., McBeth et al., Mcgrath et al. and Newman disclose the device of claim 8, the sending the at least one communication comprising transmitting an alert to an emergency services computing device (Newman US 20180139415 abstract; paragraph [0018];[0019]; [0023]-[0025]; [0028]-[0031]; [0035]-[0039]; [0042]-[0044]; [0049]; figures 1-12; If a high priority hazard is identified, the occupants of the vehicle are alerted (445) via the user interface 230 and a record is generated (450). The record includes the time, date, and geo-location data obtained by the geolocation system 240. In addition, the record also contains the data from the sensors 150 that result in the determination of the hazard. This information is stored (455) in the storage 320 and is transmitted (460) to emergency service providers 130 using the real time communication channel 105. Examples of high priority hazards include car accidents, fires, fallen trees, and impassible roads (par. 39). According to the cited passages and figures above, it’s obviously to one of ordinary skill in the art that the emergency service providers have to equip with at least one communication device to receive the information via communication channel 105.).  
Response to Arguments
Applicant's arguments filed on 06/08/2022 have been fully considered but they are not persuasive. In the remarks applicant argues in substance:
Applicant argument:  Applicant argues that Jiao et al. and McBeth et al. failed to teach or suggest the amended claims as cited above.
Examiner response: The presented arguments are rendered moot in view of the new ground rejection necessitated by amendments initiated by applicant.  Please see above rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683